          Case 1:13-cr-00271-LTS Document 1060 Filed 01/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

WESLEY FRAME,                                                         ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received defense counsel’s letter dated January 26, 2021 (Docket

Entry No. 1059), requesting a third extension of time to submit a supplemental filing in support

of Defendant Wesley Frame’s motion for compassionate release (Docket Entry No. 1001),

because defense counsel has “not yet received the balance of [Mr. Frame’s] medical records.”

                 It is hereby ordered that the Government shall promptly secure and file a

complete set of Mr. Frame’s BOP medical records. The Government shall file the medical

records under seal, with a copy of this Order, in compliance with the Sealed Records Filing

Instructions located on the Court’s website, at

https://www.nysd.uscourts.gov/programs/records/sealed. The Government shall also email the

medical records to defense counsel and to chambers via

SwainNYSDCorresp@nysd.uscourts.gov.

                 Defense counsel’s deadline to submit supplemental papers in support of Mr.

Frame’s motion for compassionate release is extended sine die pending further order of the

Court. Promptly upon receipt of Mr. Frame’s BOP medical records, defense counsel shall file a

renewed motion for an extension of time, with a proposed date certain to submit supplemental

papers in support of Mr. Frame’s motion.




FRAME - ORD RE MEDICAL RECORDS.DOCX                        VERSION JANUARY 27, 2021                1
        Case 1:13-cr-00271-LTS Document 1060 Filed 01/27/21 Page 2 of 2




              Defense counsel shall promptly mail a copy of this Order to Mr. Frame.

              This Order resolves Docket Entry No. 1059.

       SO ORDERED.

Dated: New York, New York
       January 27, 2021
                                                           _/s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




FRAME - ORD RE MEDICAL RECORDS.DOCX           VERSION JANUARY 27, 2021                    2
